Mr. Justice Frahoo Soto
delivered the opinion of the court.
As the heirs of J osé Delgado y Reyes the plaintiffs brought ihis action against the defendants for the annulment of a dominion title proceeding, of certain transfers and of their records in the registry for the purpose of obtaining revendi-cation of a parcel of land described in the complaint. This complaint had been amended for the third time and was-demurrecl to for lack of canse of action, the Porto Rico Railway, Light & Power Co. pleading, among other grounds, acquisitive prescription of the property under sections 1864 and 1858 of the Civil Code,
The court below dismissed the complaint without delivering an opinion and the appellants assign as errors the grounds set up by the defendant in support of its demurrer and on which the judgment was based.
*274The case is analogous to that of Heirs of de Jesús et al. v. Pérez et al., 28 P.R.R. 297, wherein the same questions were raised and decided.
The property claimed is alleged to he community property and the appellee alleges that the appellants could not sue for an undivided part' of the property until after its liquidation. In the Heirs of de Jesús Case, supra, the following was said in disposing of that objection:
“In denying the title of the complainants the court based its decision on the fact that the property in question was conjugal and ’had belonged to the father and mother of the complainants and that no title could arise in the complainants until there had been a liquidation of the ganancial property and for other similar informalities. 'The opinion of the court below was written before we had decided the cases of Capó v. Fernández, 27 P.R.R. 656; Aponte et al. v. Aponte et al., 27 P.R.R. 753, and Santini et al. v. Díaz San Miguel et al., 27 P.R.R. 746, and therein it sufficiently appears that heirs, owners of unliquidated or undivided portions of real estate, have a right to bring an action of revendieation to the extent of their un-liquidated or undivided portions. Hence the heirs, once showing a clear title in their ancestors, would have had a right, barring prescription, to bring revendieation to claim their undivided portions of the land whatever they were.”
 The point relative to prescription has another distinct aspect, and in its effects it is the same as that discussed in the Hein's of de Jesús Case, supra. The difference in this case is that the question was adjudged on its merits.
The complaint in the present ease alleges that Juana Encamación G-uadalupe, wife of José Delgado y Eeyes, purchased from Casimiro Ortiz an undivided half of the property described in the complaint; that when Delgado1 died he left two children named Baldomero and Juana Delgado, the latter having died single leaving a minor child named Alberto Sivera Delgado; that these children and Juana Encamación Guadalupe were the only heirs of the deceased; that without first making a liquidation of the decedent’s estate the widow, by a public deed of January 20, 1901, conveyed an undivided *275lialf of the said property to Tomás Díaz Figueroa, who had also acquired the other undivided half by purchase from Carmen Encarnación Guadalupe; that in 1907 Toma's Diaz Figueroa sold to the Caguas Tramway Co. a strip of land of-6,720 square meters and, as the purchasing corporation could not record in the registry of property its title to the purchase from Juana Encamación Guadalupe, it instituted dominion title proceedings in the District Court of San Juan which were approved on September 2, 1908, but without complying in the proceedings with the formalities required by section 395 of the Mortgage Law;- that on July 2, 1909, the Caguas Tramway Co. conveyed the strip of 6,720 meters of land to the Porto Rico Railway, Light & Power Co., and that this latter corporation “took over the assets, property and business of the Caguas Tramway Co.”
From these allegations it will be noticed that there is nothing charging the defendant Porto Rico Railway, Light & Power Co. with knowledge of the defects that existed in the dominion title proceeding, nor is it alleged that they or any other defects iii regard to the origin-of the title appear in the registry. The .knowledge of such defects by the Caguas Tramway .Co. does not necessarily imply knowledge thereof by the Porto Rico Railway, Light- & Power Co. on the mere ground that the latter took over the (assets, property and business of the former corporation. In order to do this it was necessary to allege the merger of the corporations so that the Caguas Tramway Co. should appear as continuing its existence in the defendant corporation, or that the latter was a mere continuation of the conveying corporation. Therefore, although ordinary prescription can not run in favor of the Caguas Tramway Co. because of the interests of minor children, such is not the case with regard to the defendant. Good faith is always presumed in the latter by reason, of its belief that the Caguas Tramwa}?- -Co., from -which it acquired *276tbe property, was the owner thereof and could convey its ■title. The sale by the Caguas Tramway Co. was made on July 2, 1909. The complaint appears to have been filed in .March, 1925. It follows that the Porto Rico Railway, Light :&• Power Co. had been in possession of the property in good ,faith and under color of title for a period of more than ten years. It is not alleged that the plaintiffs were absent, and .from the face of the complaint it appears that the action is ■barred by prescription.
For the foregoing reasons the judgment appealed from must be affirmed.